                                                       Notice Recipients
District/Off: 0209−2                          User: admin                             Date Created: 12/5/2019
Case: 2−19−20344−PRW                          Form ID: pdforder                       Total: 26


Recipients of Notice of Electronic Filing:
tr          George M. Reiber           trustee13@roch13.com
aty         Cara Michele Goldstein           cgoldstein@stcwlaw.com
aty         George Mitris         office@rocbk.com
aty         Robert L. Cook          robert.cook@tax.ny.gov
                                                                                                                        TOTAL: 4

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Vincent L. Moore, Sr.        157 Fifth Street         Rochester, NY 14605
ntcapr      EB 1Eminy, LLC. and EB 2 Eminy, LLC.               c/o Stagg Terenzi Confusione & Wabnik          Attn: Cara M.
            Goldstein, Esq.       401 Franklin Avenue            Suite 300       Garden City, NY 11530
cr          New York State Department of Taxation and Finance              Bankruptcy Unit        PO Box 5300         Albany, NY
            12205−5300
21709131 boylan code llp          culver rd armory         145 Culver rd         Rochester, NY 14620
21709132 Child Support Enforcem             40 N Pearl St         Albany, NY 12243
21709133 City Of Rochester           treasurer's office       30 Church St. rm 100A         Rochester, NY 14614
21709134 EB 1EMINY LLC                16 School St. Ste 100         Rye, NY 10580
21727014 EB 1Eminy, LLC             Stagg, Terenzi, Confusione &            Wabnik, LLP         401 Franklin Ave, Suite
            300       Garden City, NY 11530
21727588 EB 1Eminy, LLC             P.O. Box 829686            Philadelphia, PA 19182
21709135 Internal Revenue Service            Department Of Treasury           PO Box7346         Philadelphia, PA 19101
21709136 Kathryn Smith, Esq.            United States Attorney's Office        100 State Street       Rochester, NY 14614
21715721 MC Child Support             ATTN: D. Mullins            33 N. Fitzhugh St.      Rochester, NY 14614
21709137 monroe county treasurer           39 West Main St.           Rochester, NY 14614
21709138 new york state department of taxation            civil enforcement− co −atc        WA Harriman Campus           Albany,
            NY 12227−0001
21709139 phillips lytle, llp       28 East Main St.         Rochester, NY 14614
21709140 propel financial services llc         7990 IH−10 west suite 200          San Antonio, TX 78230
21709141 Robert Cook, Esq           Counsel For Nys Dept Of Tax And Finance              340 East Main St        Rochester, NY
            14604
21709142 Stagg Terenzi Confusione & Wabnik               Garden City, NY
21709143 Stagg Terenzi Confusione & Wabnik               401 Franklin Ave suite 300         Garden City, NY 11530
21711487 TLF National Tax Lien Trust 2017−1              PO Box 679034           Dallas, TX 75267−9034
21709144 Tower Capital Management               po box 399         Morristown, NJ 07963
21711747 US Bank as Cust for Tower DBW II Trust 2013−1                  Po Box 780770        Philadelphia PA 19178−0770
                                                                                                                      TOTAL: 22
